                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

KEVIN JAY MANNING,

            Plaintiff,

v.                                             Case No: 2:18-cv-223-FtM-CM

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.


                                     ORDER

      This matter comes before the Court upon review of the Commissioner’s

Unopposed Motion for Extension of Time to Submit its Portion of the Joint

Memorandum of Law to Plaintiff Through December 7, 2018 and to Modify the

Scheduling Order Through January 25, 2019. Doc. 20. Plaintiff does not oppose

the motion. Id. at 2. For the reasons stated below, the motion is granted.

      The Court entered a Scheduling Order on July 11, 2018, giving Plaintiff until

August 24, 2018 to serve his portion of the Joint Memorandum; allowing the

Commissioner until October 8, 2018 to serve her portion of the Joint Memorandum;

and directing that the parties file a single Joint Memorandum no later than

November 26, 2018. Doc. 17. On August 14, 2018, at Plaintiff’s request, the Court

extended the deadlines by about 30 days each. Doc. 19. Because this is the first

extension requested by the Commissioner, the Court finds good cause to grant the

motion and extend the deadlines. The Court will not be inclined, however, to grant
further extensions absent extenuating circumstances and the parties are expected to

abide by the new deadlines.

        ACCORDINGLY, it is

        ORDERED:

        The Commissioner’s Unopposed Motion for Extension of Time to Submit its

Portion of the Joint Memorandum of Law to Plaintiff Through December 7, 2018 and

to Modify the Scheduling Order Through January 25, 2019 (Doc. 20) is GRANTED.

The Commissioner shall have up to and including December 7, 2018 to serve her

portion of the Joint Memorandum to Plaintiff. Counsel for the parties shall confer

in a good-faith effort to resolve any disputed issues by December 22, 2018, and file a

single Joint Memorandum signed by counsel for both parties no later than January

25, 2019.

        DONE and ORDERED in Fort Myers, Florida on this 13th day of November,

2018.




Copies:
Counsel of record




                                         -2-
